Mr. Justice Campbell
delivered the opinion of the court.
The charge made by relator in his petition that respondents conspired with the authorities of the university to deprive him and others similarly situated of their constitutional and statutory rights rests upon nothing stronger than mere suspicion. The relator is not entitled, either under the averments of his petition or by reason of the testimony, to the rule which he asks.
While the reason assigned by respondents for refusing to sign the certificate or give the relator an examination is not a good one, and was not sufficient justification for their *529action, yefiwhen the relator comes into court demanding his legal rights, thereby he must stand or fall. Before one is entitled to a license to practice law in this state, he must, among other things, obtain a certificate from one or more reputable counselors at law that he has been engaged in the study of law for two or more consecutive years prior to the making of such application. It does not appear that the relator has obtained such a certificate, or that he has pursued his studies for a sufficient length of time to get it.
True, the statute does not expressly require that the applicant shall file such a certificate with the examining committee, but the standing committees in this state, for their own protection, may well establish a rule that no •applicant shall be entitled to an examination unless he present at, or prior to, the making of his application a certificate of the character indicated; for it would be a waste of time, and entail unnecessary labor upon the committees, to examine applicants who, if they succeeded therein, nevertheless would not be entitled to a license because of the lack of other necessary qualifications. For this reason alone, it would be an idle ceremony for this court to grant the rule in this case, and while the respondents did not interpose the objection that relator did not present the necessary certificate, it can be waived neither by them nor this court.
It must be remembered that the members of the bar from whom these standing committees are appointed by the court-are usually busy lawyers, actively engaged in the practice of their profession. They may, for their own convenience, as to time, and to relieve themselves of unnecessary labor, without surrendering to others the exercise of their own judgment, make such reasonable rules and regulations for the examination of applicants as will not materially interfere with, or prejudice, the rights of the latter.
It therefore seems wise at this time, for the guidance of the committee, for the court to say that the rule adopted by respondents is not authorized, though doubtless framed partly in behalf of the university and partly for the benefit of the *530students themselves. In a proper case this court might restrain the granting of a certificate by the committee, or withhold a license to a student holding a certificate from it, based upon the examination of the faculty, when at least two of the committeemen have not taken part in such examination, or where the applicant is not a resident of the judicial district. While we see no objection to the adoption by the standing committee of the examination prescribed by the faculty as the examination of the committee, and while we can see no injustice to the students themselves if such rule were adopted, but rather, by saving them an additional examination, we can see how such rule would be to their advantage, i yet the determination by the committee of the right of an applicant for a license, be he student or not, must in no case be made to depend, in any degree, on the judgment of the faculty of the- university, however that judgment is ascertained, or however sound it may be, but the granting or withholding of a certificate must be based solely upon the concurring judgment of at least two members of the standing committee, as a result of the exercise of their independent judgment upon whatever test is made, although their judgment, in the case of a student, may be aided and informed by an examination of the answers to the questions propounded by the faculty. People ex rel. v. Betts, 7 Colo. 453.
This being so, in the absence of a distinct understanding that the committee has adopted as its' own, and participated .in, the examination given to the class by the faculty, the committee is not justified in refusing an examination to a student, if in all other respects he is qualified, merely because he has failed to pass such examination; nor can the comr ■ mittee substitute for its own judgment that of the faculty, whether the latter be favorable or unfavorable, as to the qualifications of one who is examined for admission to the bar. ;-
The petition is dismissed, and the rule to show cause dis- ■ charged.
Petition dismissed.